          Case 1:18-cv-06241-PAE Document 59 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  AMTRUST NORTH AMERICA, INC.,
                                                                 1:18-cv-06241(PAE)
                                     Plaintiff,
                                                                 JUDGMENT
                 -against-

  MBA NETWORK, LLC,

                                     Defendant.


       Plaintiff AmTrust North America, Inc., having previously obtained a default judgment of

liability against defendant MBA Network, LLC; and this Court having approved and entered a

post-judgment settlement agreement between plaintiff on one hand, and defendant and Forrest

Reynolds on the other; and Forrest Reynolds having submitted to this Court’s jurisdiction; and this

Court having retained jurisdiction to enforce that settlement agreement; and plaintiff having moved

to enforce that settlement agreement; and this Court, on December 2, 2020, having rendered its

Opinion & Order granting the motion to enforce the settlement agreement and ordering both

defendant and Forrest Reynolds to pay $255,000 to plaintiff; it is,

       ORDERED, ADJUDGED AND DECREED that, for the reasons stated in the Court’s

Opinion and Order dated December 2, 2020, AmTrust North America, Inc. have judgment against

MBA Network, LLC and Forrest Reynolds in the amount of $255,000, as well as any costs and

post-judgment interest as set by statute.

 Dated: New York, New York                         6225'(5('
        'HFHPEHU 2020
        ___________,

                                                      
                                                  _______________________________
                                                       PAUL A. ENGELMAYER
                                                       United States District Judge
